50 U.S. 155 (1850)
9 How. 155
RENE LA ROCHE AND MARY, HIS WIFE, INEZ R. ELLIS, STEPHEN P. ELLIS, AND THOMAS LA ROCHE ELLIS, MINOR HEIRS OF THOMAS G. ELLIS, DECEASED, BY THEIR GUARDIAN AN LITEM, CHARLES G. DAHLGREN, PLAINTIFFS IN ERROR,
v.
THE LESSEE OF RICHARD JONES AND WIFE.
Supreme Court of United States.

*156 It was argued by Mr. Gilpin and Mr. Walker, for the plaintiffs in error, and Mr. Lawrence and Mr. Morehead, for the defendants in error.
*167 Mr. Justice CATRON delivered the opinion of the court.
The original suit out of which this writ of error arises was an action of ejectment, brought in the District Court of the United States for the District of Mississippi, at October term A.D. 1823, by John Doe, lessee of Richard Jones and Mary, his wife, citizens of Kentucky, against Thomas Ellis and Mary Ellis, to recover a tract of land in Wilkinson County in the State of Mississippi, alleged to have been originally granted by the Spanish government to William Cocke Ellis, by a patent dated 16th February, 1789. It was admitted that the defendants were in possession of the tract of land in question; and that the land described in the Spanish grant, and in the declaration in this suit, were the same.
The proceedings in the case, and the facts as exhibited in the evidence offered by the plaintiffs,  no evidence being offered by the defendants,  are as follows.
In the year 1773 or 1774 Richard Ellis removed from Amelia County, Virginia, to the Mississippi country, then claimed and occupied by Spain as part of Louisiana and West Florida, where he continued to reside till his death, in 1792.
Richard Ellis was accompanied by two sons,  John Ellis, the grandfather of the defendants, and William Cocke Ellis, who afterwards married Mary Jones, the lessor of the plaintiff.
John Ellis continued to reside in Mississippi till his death in 1808.
William Cocke Ellis returned to Virginia about the year *168 1784 or 1785, and continued to reside there till his death, in 1790, never having gone back to Mississippi.
On the 11th of February, 1789, Trudeau, the Surveyor-General of Louisiana and West Florida, issued a certificate of survey, with a figurative plan, of a tract of land of eight hundred square arpents on Buffalo Creek in the district of Natchez, "in favor of Don William Cocke Ellis; the delimitation (measurement) having been made by virtue of the decree of his Excellency, Don Stephen Miro, Governor-General, under date of 20th March, 1783."
On the 16th of February, 1789, a grant of the said tract, which was stated to adjoin land of John Ellis, was made to William Cocke Ellis by Governor Miro, "in order that, as his own, he might dispose and make use of it."
The situation of the tract is north of the 31st degree of latitude, in the former county of Adams and present county of Wilkinson, in the State of Mississippi.
On the 2d of April, 1789, William Cocke Ellis, who was then residing in Virginia, married Mary Cocke, afterwards Mary Jones, and lessor of the plaintiff.
In January, 1790, William Cocke Ellis and Mary, his wife, had a child born, who was named Richard Cocke Ellis.
In August, 1790, William Cocke Ellis died in Virginia, intestate; leaving his wife, Mary Ellis, and his child, Richard Cocke Ellis, surviving him, and residing in Virginia.
In April, 1791, the child Richard Cocke Ellis died in Virginia, an infant.
On the 17th of October, 1792, Richard Ellis (of Mississippi) made his will, wherein he devised to his son John Ellis the tract of land in question, and died shortly afterwards.
On the 2d of July, 1795, Mary Ellis (widow of William Cocke, Ellis) married, in Virginia, Richard Jones, lessor of the plaintiff, and they continued to reside in Virginia.
On the 27th of October, 1795, by the treaty between the United States and Spain, the latter admitted the parallel of 31° N. Lat. to be the north boundary of the Spanish possessions,  as it had always been claimed to be by the United States since the treaty of peace in 1782, where it is so expressly declared (8 Stat. at Large, 138).
On the 7th of April, 1798, an act of Congress established the Mississippi Territory, bounded on the south by 31° N. Lat., and constituted a board of commissioners to receive a cession from Georgia of her territory west of the Chatahoochee, and north of 31° N. Lat., and to adjust all differences in regard thereto (1 Stat. at Large, 549).
*169 On the 24th of April, 1802, an agreement was made between the United States and Georgia, and a cession by Georgia of all claims to territory north of 31° and west of the Chatahoochee. It was therein expressly covenanted, that all persons who were, on the 27th of October, 1795, actual settlers within the territory ceded, should be confirmed in their grants made by the Spanish government before that day (1 Laws of the United States, 489).
On the 3d of March, 1803, an act of Congress was passed (2 Stat. at Large, 229) which provided that, 
1. All persons, and the legal representatives of persons, who were resident in the Mississippi Territory on the 27th of October, 1795, who had before then received from the British or Spanish government a warrant or order of survey, and who on that day actually inhabited and cultivated the land in the warrant, should be confirmed in their titles if they were twenty-one years of age, or heads of a family, at the date of the warrant.
2. All persons, and their legal representatives, who, at the time of the Spanish evacuation in 1797, were twenty-one years of age, or heads of families, and actually inhabited and cultivated a tract of land in the Mississippi Territory not claimed under the preceding section or any British grant, or the agreement with Georgia, should be entitled to a donation of such tract.
3. All persons, and their legal representatives, who, at the time of passing this act, were twenty-one years of age, or heads of a family, and inhabited and cultivated a tract of land in said territory not claimed as aforesaid, should be entitled to a preemption right therefor.
4. All persons claiming lands by virtue of the preceding sections, or of a British grant, or under the agreement with Georgia, were required to file their claims and evidence with the Register, before the 31st of March, 1804, and if this was not done, all their right was for ever barred.
5. Commissioners were appointed to ascertain the rights of persons claiming under the agreement with Georgia, or under this act; they were to hear and decide, in a summary manner, all matters respecting such claims; and to determine them; and their determination, so far as the right was derived under the agreement with Georgia or the acts of Congress, was declared to be final. They were to give certificates to claimants who should appear to them entitled, stating that they are confirmed in their titles thereto; which certificate, being recorded, was to be a relinquishment for ever of all claim on the part of the United States.
*170 Thereupon John Ellis presented and filed his claim to be confirmed in the tract of land in question.
By indorsement on the original Spanish grant in this case, it appears that it was duly recorded in the Register's book C of written evidence of claims, folio 534.
He also produced and filed the will of his father, Richard Ellis, dated 17th October, 1792, devising the tract to him.
On the 19th of June, 1805, his title thereto was absolutely confirmed, and a certificate of confirmation was issued by the commissioners "to John Ellis, for the tract mentioned in the Spanish grant, dated 16th February, 1789, to William Cocke Ellis," and which had been, as they certified, "legally conveyed to the said John Ellis."
On the 3d of July, 1807, the report of the commissioners was made to the Secretary of the Treasury, stating, among others, the confirmation of the tract in controversy to John Ellis; and on the 2d of January, this, with numerous other reports on the Mississippi land titles, was reported to Congress. (See Gales & Seaton's documents, Public Lands, Vol. I. p. 868.)
On the 30th of June, 1812, an act of Congress was passed, which declared that all persons, and their legal representatives, claiming lands in the Mississippi Territory under British or Spanish warrants or orders of survey, granted before the 27th of October, 1795, who were actual residents on that day, and whose claims had been filed with the Register and reported to Congress, were thereby confirmed in the lands so claimed, and should receive patents. (2 Stat. at Large, 765.)
On this state of facts, it was submitted to the Circuit Court whether the lessor of the plaintiff (Mary Jones) could recover; that court having pronounced her title legal and valid, judgment was rendered for the plaintiff, and the only question presented for our consideration is, whether that judgment was a proper conclusion of law on the facts agreed by the parties. That the grant of 1789, made by Miro, Governor-General of Louisiana and West Florida, was void for want of power in the Spanish authorities to grant lands north of the thirty-first degree of north latitude, is not open to controversy at this time. It was so held in Henderson v. Poindexter, 12 Wheat. 539, and again in the case of Hickey v. Stewart, 3 How. 756, and the same doctrine has been affirmed in several other cases. It necessarily follows, that on the death of William Cocke Ellis in 1790, his infant son Richard took no title by descent; nor did the mother of Richard take any title by descent on the death of her son in 1791. Her right to recover must therefore *171 depend on the compact between the State of Georgia and the United States of 1802, or on the legislation of Congress. The compact only provided for persons who actually inhabited and cultivated the land claimed on the 27th of October, 1795, and the lessor of the plaintiff, not having done so, was not provided for; and, in the next place, Congress intended by the act of 1803 to confer United States titles on claimants, and to this end instituted a board of commissioners, with powers to adjudge on the facts, whether such claim as was recognized by the compact existed, and who the proper claimant then was, whether by assignment or otherwise; and, especially, to ascertain and decide whether the land claimed had been actually inhabited and cultivated by the person who preferred the claim, on the 27th of October, 1795. On the necessary facts being found to satisfy the compact, and the act of Congress, the land was adjudged to the applicant, and a certificate of the judgment was delivered to him; which, on being recorded, divested the title of the United States, and vested it in the individual in whose favor the judgment was given. And this title is conclusive as against the government; nor can a court of law inquire into previous facts, reaching behind the judgment given by the commissioners, thereby to impeach its validity; as this would be assuming jurisdiction to overthrow that judgment in a collateral action. As a source of individual title, the judgment and recorded certificate stand on the foot of a patent, and merge all previous requirements, and all future inquiry into such requirements, when the grant is relied on, as here, in defence of an ejectment. John Ellis's heirs having the conclusive legal titles, Mary Jones has no standing in court: and such, in effect, is the decision of Hickey v. Stewart. We deem the judgment then pronounced conclusive of the present controversy, and, for the reasons then given and here given, order, that the judgment of the Circuit Court be reversed, and that one be entered for the defendants below, and plaintiffs in error here.

Order.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Southern District of Mississippi, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said Circuit Court in this cause be, and the same is hereby, reversed, with costs, and that this cause be, and the same is hereby, remanded to the said Circuit Court, with directions to enter a judgment in this cause in favor of the defendants in that court and plaintiffs in error here.